OFFICE   OF   THE   ATTORNEY     GENERAL   OF    TEXAS
                        AUSTIN

                                                     .

                                    Xwcb   25,   1939
     i
    \          i




    Dr. P-A.           Davis,      l&oh    133, 1339, Pace 2


    ihe duty, if my, upon t.!&Justloe of the
    Peace to hold an lnqueet.arlseswf~ensuch
    ciro~tsnaos tisare related ln ArtLo
    960 of cur Code of Crizaiml Proaedure ex-                                 .-
    iat.
                 In our opinlan 1I under :u%icle
        060, tmJu&lae      0r the Peaoe is required
        to hold on in+ooC,    Rule 4Lz of  nrtlcle
        4477       lJzps303     n duty    upn      Lhati    OfflQ6r   to
        s&o thtrdeath oertllioute. In an7 other
        sltuathll it is t&e duty ot the p~Jsiolan
        last in attendnnoeto zake the dsati aer-
        tlfioate, You sre doubtless faaI1i.W
        \ilthArticle 4477, R-tie4la in that it
        thoro has boen no 'j&ysi9ian ln ~ttendaaos
        and there is no sbtutory duty an the
        Justtcs or t'=.o
                       Peaoe to !loldan inquest,
        tha local haalth offiaer ia autFzoriz.edto
        m!ce the certfficnte and if there be no
        local htilth offlaer, tb locza ra@.strar
.       &all mko tb death aurtliicate.
                    It 13 tbe‘oginlm of!tids Cfpst-
        ??,ntthat i:1t!:owmt of a %tnl. acx!iCenC,                                 !:
        t!ie duator     14st   ia ~ttoncbce 3!1ull1.nke
        tho   loath cortlflcute unless ttiofasts are
        mich iisto rogi~~e trx3sust1oa of the Ywv2e
        under   ;u%icla     9338  0r 0x.r code of crk-Ssi~l
        P:-QCedUY3    t3   !Wld    5Il inc;WJSt;  ifl tkit            tWOEt
        the curttiflc~lte       sh0ul.d   be c33cuted     by          trio
        Ju3tica    of   the Pcaoe.

                                          Your!3     very     trdg